internal_revenue_service number release date index number ------------------- -------------------------- ------------------------------ in re -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-141510-13 date date legend grantor child child child trust trustee accounting firm attorney date year year dear -------------- ---------------------------------------------- ---------------- ----------------------- ------------------- ------------------------------------------------------------------- ------------------------------ ----------------------- --------------- ----------------- ------ ------ this is in response to a letter from your authorized representative dated date requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption facts the facts and representations submitted are summarized as follows grantor established trust an irrevocable_trust on date in year a date prior to date trust was created for the benefit of child child and child and their descendants trust was funded with stock no additional transfers have been made to trust article provides in part that during grantor’s lifetime the trustee in his sole discretion may pay all of so much of the income of trust as the trustee deems advisable plr-141510-13 to any of grantor’s descendants in addition to income trustees may in his sole discretion pay or apply principal for the use or benefit of any of grantor’s descendants at grantor’s death trust is to be divided into as many equal shares to provide one share for each child then living and one equal share for the then living descendants of a deceased child of grantor_trust terminate sec_21 years after the death of the last to survive of grantor’s descendants as shall be living on the date of execution of trust accounting firm prepared the form_709 united_states gift and generation- skipping transfer_tax returns for year grantor’s year form_709 reflected the gift however it reported the gift as being made to the wrong trust and accounting firm did not allocate any of grantor’s gst_exemption to trust the error was discovered in year when attorney reviewed grantor’s form_709 and discovered that the gift was reported to the wrong trust and that no gst_exemption had been allocated to the year transfers when attorney realized that accounting firm had not allocated grantor’s available gst_exemption to the date transfer to trust he notified accounting firm consequently accounting firm advised grantor to make a late allocation of grantor’s gst_exemption to trust accounting firm then prepared and filed the year form_709 on which a late allocation of grantor’s gst_exemption was made to trust grantor signed an affidavit stating that he discussed the gst tax with his tax advisors and was informed that making an allocation of his gst_exemption to trust would result in trust being exempt for the gst tax accountant signed an affidavit stating that accounting firm erroneously reported the gift to the wrong trust and did not allocate any of grantor’s gst_exemption to trust you have requested an extension of time to allow grantor to make an election under sec_2642 to allocate gst_exemption to the transfer to trust in year effective as of the date of the transfer to trust in addition you have requested a ruling that the year late allocation of grantor’s gst_exemption to trust is void law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual plr-141510-13 is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-141510-13 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption with respect to his year transfer to trust the allocation will be effective as of the respective date of the transfer to trust and the value of the transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of grantor’s gst_exemption to be allocated to the trusts this allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 because the allocation will be effective as of date the allocation will be deemed to precede in time the allocation grantor made on the form_709 filed in year to the extent grantor’s allocation exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to trust under sec_25 b i such allocation is void the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-141510-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
